Citation Nr: 0817867	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  95-18 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for post-traumatic stress 
disorder (PTSD).

(The issue of whether the veteran is entitled to a program of 
education through vocational rehabilitation training under 
the terms and conditions of Chapter 31, Title 38, United 
States Code, will be the subject of a separate decision).



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel






INTRODUCTION

The veteran had active duty for training from February 1973 
to August 1973.  He had active service from November 1974 to 
June 1977.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 rating decision by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's petition to 
reopen the claim of service connection for PTSD.  In April 
2003, the Board remanded this issue to the RO.

In a decision dated in August 2005, the Board denied the 
claim.  The veteran appealed that determination to the United 
States Court of Appeals for Veterans Claims (Court).

In February 2008, the parties submitted a Joint Motion for 
Remand and to Stay Proceedings.  The parties asserted that 
the Board decision did not present reasons and bases that the 
veteran was not provided notice which complied with the 
provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  In a 
February 2008 order, the Court granted the joint motion and 
vacated the Board's August 2005 decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an April 1995 rating decision, the RO found the veteran's 
original claim for service connection for PTSD to be not well 
grounded on the basis that a March 1978 VA examination noted 
that the veteran's psychiatric state was satisfactory and he 
failed to respond to requests for information regarding his 
putative inservice stressors.  The veteran filed a timely 
notice of disagreement and substantive appeal. 

In a December 1996 decision, the Board noted that the veteran 
did not have a competent diagnosis of PTSD.  In a January 
1998 Order, the Court dismissed the veteran's appeal of the 
Board's December 1996 denial of service connection for PTSD.  
Therefore, the Board's decision is final.  

In May 2000, the veteran petitioned to reopen his PTSD claim.  

To successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants.  Although the 
regulation, 38 C.F.R. § 3.156(a), defining what constitutes 
new and material evidence recently was amended, this 
amendment applies only to petitions to reopen finally decided 
claims that were received on or after August 29, 2001.  In 
this case, the veteran's request to reopen his claim was 
received prior to this cutoff date.  Therefore, the amended 
regulation does not apply to his current appeal, rather, the 
former definition does.

According to the former definition, new and material evidence 
meant evidence not previously submitted to decisionmakers 
which bore directly and substantially upon the specific 
matter under consideration, which was neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled was so significant that it must be 
considered to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a) (2000).

The VA has a duty to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The VA is also obligated 
to provide a claimant notice of what is required to 
substantiate each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
(holding that notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability).  In other words, VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  See Kent, supra.

In addition, VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  Id.  VA must look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id.

The veteran has never received such notice regarding this 
claim.  Therefore, the claim must be remanded to provide the 
veteran with notice which complies with the provisions of the 
VCAA and the subsequent Court decisions noted above.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice 
under 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); and Kent v. Nicholson, 20 Vet. 
App. 1 (2006) informing him that he must 
submit new and material evidence to reopen 
his claim, to include that he must inform 
the agency of original jurisdiction of the 
location and date of any VA or Federal 
agency records that would constitute new 
and material evidence.  The notice should 
explain the terms "new" and "material;" in 
effect prior to August 29, 2001, and 
explain the types of evidence that would 
be considered new and material.  Since the 
prior final decision was based essentially 
on a finding that there was no medical 
diagnosis of PTSD or evidence of an 
inservice stressor, the notice should 
specify that for evidence to be considered 
new and material, it would have to tend to 
show both that the veteran has a credible 
medical diagnosis of PTSD, and that he was 
exposed to a (verifiable) stressor event 
in service, and that the current diagnosis 
of PTSD is related to the inservice 
stressor.  Also send the veteran complete 
notice in compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which 
informs the veteran of how VA determines 
disability ratings and effective dates.  

2.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
veteran and his attorney a supplemental 
statement of the case and give them time 
to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

